Citation Nr: 1435654	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-16 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to January 1977.  The Veteran served in a period of active duty for training service from November 26, 2007 to December 12, 2007, which is considered active service due to the grant of service connection for a right arm bicep strain with history of tendonitis in April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in April 2009.  

In January 2013, the Veteran testified at a video conference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the Board hearing, the Veteran clearly stated on the record of proceedings that he was withdrawing his appeal concerning the issue of entitlement to service connection for bilateral hearing loss, and thus that discrete issue is no longer a part of the current appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  A transcript of the hearing has been associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDING OF FACT

Tinnitus was not manifest in service and is not otherwise attributable to service.






CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

A letter sent to the Veteran in August 2008, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The August 2008 VCAA letter was sent prior to the rating decision in April 2009.  Therefore, VA fulfilled its duty to notify. 

The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private records from McKenzie-Williamette Hospital are also associated with the record.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In February 2009, VA provided the Veteran with an audio examination and obtained a medical opinion addressing whether the Veteran's tinnitus had its onset during or was caused by active service.   The audio examination and opinion is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, as tinnitus is not explicitly recognized as a "chronic condition" in 38 C.F.R. § 3.309, the theory of continuity of symptomatology does not apply to tinnitus.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013)

To establish entitlement to service connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.  38 U.S.C.A. § 5017; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Veteran contends that his tinnitus began in service.  At the Veteran's video conference Board hearing, the Veteran described his tinnitus as a constant ringing at a high rate, and that he needs to block it out in order to hear other sounds and noises.  The Veteran further stated that while in the Navy he constantly used headphones, was constantly exposed to continuous electrical sound as an air controller for the Navy, and was exposed to loud planes and guns.  The Veteran's DD 214 shows that the Veteran served as a radar operator/mechanic.

The record evidence establishes that the Veteran suffers from a current disability in the form of tinnitus as shown by the February 2009 VA examination report; and based on the circumstances of the Veteran's service, the in-service element based upon military noise exposure is likewise established.  The dispositive issue is thus whether the Veteran's current tinnitus may be etiologically linked to his noise exposure in service.

However, contrary to the Veteran's contentions, a negative nexus opinion is associated with the claims file.  The Veteran underwent a VA audio examination in February 2009.  After careful review of the Veteran's audiological history, left ear and right ear testing, and speech recognition testing, the examiner determined that the Veteran's tinnitus is not service connected.  The examiner specifically pointed to the fact that the Veteran stated during the examination that his tinnitus was present for a few years, and that his tinnitus was a gradual progression.  The examination notes also show that the Veteran was unsure if he had tinnitus in the Navy.  Essentially, the examiner determined that the Veteran's tinnitus had its onset after and is unrelated to service.

The additional evidence associated with the record fails to indicate a nexus between the Veteran's active service and tinnitus.  Specifically, the Veteran's STRs during active service are devoid of any hearing complaints.  The Veteran also stated that he had no problems to his ears or hearing in a Report of Medical History, additionally the examiner's Report of Medical Examination in December 1976 also found that the Veteran had normal ears or hearing.  Records from the Veteran's reservist service show ear, nose, and throat complaints in May 1987 which were related to allergies.  Private treatment records from McKenzie-Williamette Hospital indicate that the Veteran denied any ringing in his ears in April 1996 and April 2001.  Furthermore, in the Veteran's claim for compensation received in July 2008, the Veteran stated that his tinnitus began in 2007. 

The Board notes the Veteran is competent to report the presence of ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  However, to the extent the Veteran has alleged that his tinnitus began in service, the Board finds such assertions in the Notice of Disagreement and at the Board hearing are inconsistent with the other evidence of record and is not credible. 

In determining credibility, the evidence prior to the denial of the Veteran's claim for tinnitus fails to show that the Veteran had complaints of tinnitus, nor does the record show any complaints of tinnitus in service.  The Board finds that the Veteran's statements made to McKenzie-Williamette Hospital in April 1996 and April 2001, his claim that his disability began in 2007, and his statements made at his February 2009 audio examination that his tinnitus had been present for a few years and that he was unsure if he had tinnitus in the Navy more persuasive than his allegations rendered in support of his claim for monetary benefits.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may consider interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  As such, the Veteran's contentions that his tinnitus began in service, as stated in his Notice of Disagreement and at his video conference Board hearing, are found to be inconsistent with the evidence of record, and thus are given little probative weight.

Thus, as the Board does not find the Veteran's assertion of tinnitus arising in service to be credible, the question becomes whether his current tinnitus is related to service.  The exact etiology for the Veteran's delayed onset of tinnitus post-service is a matter that requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, whether the Veteran's delayed onset of tinnitus, is related to his military service requires medical expertise to determine.  On this point, the only medical opinion of record is that of the VA examiner, who determined the condition is not related to service.  The examiner specifically noted the Veteran's military occupation, that he was an operations specialist on radar, and that the Veteran had close proximity to loud planes.  The Board finds the VA examiner's opinion highly probative and of significantly greater weight than the Veteran's lay assertion that his tinnitus is related to service. 

For the reasons set forth above, the Board finds the preponderance of the evidence is against the claim for service connection for tinnitus.   38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  The appeal is denied.


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


